Hy the Court,

Hastings, Ch. J.
This was an action for damages for an assault and battery. The jury rendered a verdict in favor of appellant for $1675, and a judgment having been duly rendered thereon, the defendants moved the court to set aside the verdict, and grant a new trial upon the affidavit of one William Brisbane, to the effect that one of the jurors, James Swartwont, “ knew and was aware of the circumstances connected with that affair,” the alleged assault and battery, prior to being summoned as a juror. It is unnecessary for this court to decide that such knowledge would not disqualify a juror, and such seems to have been the opinion of the court below, as is apparent from the order of the judge as follows :—“ Whereupon, after hearing coun “sel on both sides, his honor the judge gave and declared his “ decision that said verdict should be set aside, and a new trial “ granted, unless the plaintiff would consent that the verdict be “ reduced to five hundred dollars.” From this decision the appellant appeals to this court. For the reasons stated in the case of Payne v. The Pacific Mail Steamship Company, deckled at the present term of this court, the above order of the court of First Instance is reversed, and the court below is ordered to enter judgment upon the verdict.